EXHIBIT Memorandum of Understanding Whereas Xi'an Haxin Science and Technology Co. Ltd (Hanxin) and Shaanxi Shuta Wook Products Ltd.(Shuta) has established a friendly cooperation relationship for long term, and considering the two parties future strategic development plans, the two parties have reached the following agreements through active negotiations and arrangements, and are signing this memorandum of understanding to push forward further cooperation and development of the two parties: 1. Hanxin shall continue its endeavor in developing cork products in the next two years, and shall cooperate with Shuta seamlessly to establish self-owned cork oak tree plantation to solve the problem of raw materials supply as soon as practical. 2.To achieve the above goal, Hanxin represent that it shall actively complete purchasing of 7000 acre of land in Linyou County, Baoji, which is now owned by Shuta, during the following two years, according to its development situations. 3. Hanxin also represent that it shall continue to provide to Shuta cork products that can meet Shuta's demand according to its sales scale, with the most favorable prices. 4.
